Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 4: after “25%”, insert -- wherein a first noise signal introduced into the output audio signal is approximately constant and is lower than a second noise expected to be introduced by a Triangular Probability Density Function (TPDF) dithered quantization--
In claim 2, line 2: between “input” and “signal”, insert --audio--
In claim 2, line 6: after “50% probability”, insert -- wherein a first noise signal introduced into the output audio signal is approximately constant and is lower than a second noise expected to be introduced by a Triangular Probability Density Function (TPDF) dithered quantization--
In claim 4, line 5: after “25%”, insert -- wherein a first noise signal introduced into the output audio signal is approximately constant and is 
In claim 6, line 2: between “input” and “signal”, insert --audio--
In claim 6, line 7: after “50% probability”, insert -- wherein a first noise signal introduced into the output audio signal is approximately constant and is lower than a second noise expected to be introduced by a Triangular Probability Density Function (TPDF) dithered quantization--
Authorization for this examiner’s amendment was given in an interview with James Wakely on 04/08/2021.











Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to tach a quantization method for reducing the wordwidth of an input audio signal to an output audio signal by one bit, the method comprising the step of, inter alia: pseudo-randomly choosing one of two adjacent output values such that the probability of choosing one of them is 75% and the probability of choosing the other is 25%, wherein a first noise signal introduced into the output audio signal is approximately constant and is lower than a second noise expected to be introduced by a Triangular Probability Density Function (TPDF) dithered quantization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845